NUMBER 13-20-00034-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JAY BEN TAYLOR,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 87th District Court
                          of Leon County, Texas.


                          MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
                Memorandum Opinion by Justice Silva

      Appellant Jay Ben Taylor appeals a judgment revoking his community supervision

and adjudicating him guilty of aggravated assault with a deadly weapon, a second-degree

felony. See TEX. PENAL CODE ANN. § 22.02. Appellant pleaded guilty pursuant to a plea

agreement and was placed on deferred adjudication. Following revocation proceedings,

wherein the trial court found a new assault allegation to be true, appellant was sentenced
to four years’ imprisonment in the Texas Department of Criminal Justice, Correctional

Institutions Division. Appellant’s appointed appellate counsel has filed a brief stating that

there are no arguable grounds for reversal of the judgment. See Anders v. California, 386

U.S. 738 (1967). We affirm as modified. 1

                                     I.      ANDERS BRIEF

       In his brief, appellant’s counsel states that he has diligently reviewed the entire

record and has concluded that the “appeal presents no issues of arguable merit.” See id.;

High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel’s brief

meets the requirements of Anders as it presents a thorough, professional evaluation

showing why there are no arguable grounds for advancing an appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991) (en banc).

       In compliance with Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014),

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court’s judgment. Appellant’s counsel has informed this Court that he has:

(1) notified appellant that he has filed an Anders brief and a motion to withdraw;

(2) provided appellant with copies of both pleadings; (3) informed appellant of his rights

to file a pro se response, to review the record preparatory to filing that response, and to




        1 This appeal was transferred from the Tenth Court of Appeals in Waco pursuant to a docket-

equalization order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 74.001.

                                                2
seek review if we conclude that the appeal is frivolous; and (4) supplied appellant with a

form motion for pro se access to the appellate record with instructions to sign and file the

motion with the court of appeals within ten days by mailing it to the address provided. See

Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20. More than an adequate time has

passed, and appellant has not filed a pro se response.

                                   II.     INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488

U.S. 75, 80 (1988). We have reviewed the record and counsel’s brief, and we have found

no arguable reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                            III.         MODIFICATION OF JUDGMENT

       Where certain fees are assessed separate from court costs, the appellate court

may modify the judgment to delete the improper financial assessments. See TEX. R. APP.

P. 43.2(b) (authorizing appellate courts to modify the judgment and affirm as modified);

French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (“[A]n appellate court has

authority to reform a judgment to include an affirmative finding to make the record speak

the truth.”).

       Pursuant to the Texas Local Government Code, the crime stoppers fee and

compensation to crime victims fee are two such fees already accounted for as part of a



                                                 3
mandatory consolidated court costs assessed upon a felony conviction. See TEX. LOC.

GOV’T CODE ANN. § 133.102(a), (e). As a consequence, the trial court cannot impose a

separate crime stoppers fee or compensation to crime victims fee. See Philmon v. State,

580 S.W.3d 377, 383 (Tex. App.—Houston [1st Dist.] 2019), aff’d, 609 S.W.3d 532 (Tex.

Crim. App. 2020) (concluding that a crime victims’ compensation fee could not be

assessed separately from the court costs charged for a felony conviction and affirming

the judgment as modified); Jackson v. State, 562 S.W.3d 717, 724 (Tex. App.—Amarillo

2018, no pet.) (concluding and affirming the same where the trial court assessed a

separate crime stoppers fee).

       The record reflects that the trial court initially signed an “Order of Deferred

Adjudication,” assessing, in relevant part, $449.00 in court costs, a $50.00 crime stoppers

fee, and a $50.00 “crime victims[’] fund” fee. An attached “Conditions of Community

Supervision” document contained a “Financial Conditions” section, which outlined the

various fees imposed by the trial court, including a $50 “crime victim[s’] fund” fee and $50

crime stoppers fee listed separate from court costs. Further, the itemized bill of court

costs, which accompanied appellant’s conditions of probation, contained a breakdown of

the $449.00 court costs, and there was no mention of the crime stoppers fee or “crime

victim[s’] fund” fee. The trial court’s final judgment additionally included the assessment

of “$449.00 court costs, $1,500.00 fine, $50.00 crime stoppers [fee], [and] $50.00 crime

victims[’] fund [fee].” It is clear from the record that the trial court improperly assessed

separate crime stoppers and crime victims’ compensation fees. Accordingly, we modify

the judgment to delete the $50 fee assessed for the crime victims’ compensation fund

and $50 fee assessed for crime stoppers.



                                             4
                                     IV.        MOTION TO WITHDRAW

        In accordance with Anders, appellant’s appointed appellate counsel has filed a

motion to withdraw. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d

at 408 n.17. We grant counsel’s motion to withdraw. Within five days of the date of this

Court’s opinion, counsel is ordered to send a copy of this opinion and judgment to

appellant and to advise appellant of his right to file a petition for discretionary review. 2

See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                           V.       CONCLUSION

        The trial court’s judgment is affirmed as modified.


                                                                             CLARISSA SILVA
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
29th day of July, 2021.




        2No substitute counsel will be appointed. Should appellant wish to seek further review by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing that was overruled by this
Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3(a), and must comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                       5